Citation Nr: 1643966	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  08-22 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right eye disability, to include lattice degeneration and retinal detachment, status post-surgical repair.

2.  Entitlement to a rating in excess of 30 percent for acute labyrinthitis with residual disequilibrium.


REPRESENTATION

Appellant represented by:	Kimberly R. Dodson, Attorney


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 



INTRODUCTION

Veteran had active duty with the United States Army from November 1990 to May 1991 and January 2003 to December 2003.  He also had periods of ACDUTRA from February 1975 to July 1975, and February 5, 2005, to February 19, 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2006 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

Per the January 2015 BVA remand, the Veteran was scheduled for a VA examination aimed to assess the etiology of his eye disorder. The Veteran did not report for the examination, and did not provide a good cause for not reporting.  He also did not request that his examination be rescheduled.  As such, the Board will adjudicate his claim based on the evidence already of record. 

The issue of entitlement to a rating in excess of 30 percent for acute labyrinthitis with residual disequilibrium.is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record does not show that the period of ACDUTRA aggravated the Veteran's right eye disorder. 


CONCLUSION OF LAW

The criteria for service connection for a right eye disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims. 38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided notice letters in February 2005 and July 2005 informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  

The Veteran did not show up for his scheduled April 2016 VA examination, and did not return the multiple phone calls the RO made in attempts to reach him about his claim.  This examination was scheduled specifically to address his assertions that his eye disorder was aggravated by the 10-hour flight to Germany. The Veteran did not provide any good cause as to why he failed to report for the April 2016 VA examination.  It is important for the Veteran to understand that his cooperation was needed to obtain evidence to aid in the adjudication of that issue.  The Board notes that a claimant, in pursuing a claim, has responsibility to cooperate in the development of all facts pertinent to his claims, and the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Board. App. 190 (1991).  As such, the Board has adjudicated this claim on the basis of the evidence of record. 

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO associated with the claims file the Veteran's service personnel records (SPRs), service treatment records (STRs), private treatment records, and VA treatment records. 

The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law

The Veteran asserts that his claimed right eye disability is related to his period of active service.  Specifically, he asserts that the 10-hour flight which he was required to take to Germany for his period of ACDUTRA aggravated his existing right eye disorder, and caused the retina in his right eye to detach.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2015).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service. 38 U.S.C.A. § 1113 (b) (West 2014); 38 C.F.R. § 3.303 (d) (2015). 

Service connection for certain chronic diseases will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303 (d) (2015). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b) (2015).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's eye disorder does not fall under this category.

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by INACDUTRA. 38 U.S.C.A. §§ 101 (24), 106 (West 2014). ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  38 U.S.C.A. § 101 (22)(a), (c) (West 2014).

A service connection claim based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101 (24) (West 2014).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve "Veteran" status for purposes of that claim.  See 38 U.S.C.A. § 101 (2)-(24) (West 2014); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  For any period of INACDUTRA, there must be a showing of an injury incurred in or aggravated in the line of duty. 

Ordinarily, a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (a) (2015).  However, the presumption of aggravation does not apply to a period of ACDUTRA or INACDUTRA, even if "Veteran" status has been previously established because the claimed disability must have been aggravated "in [the] line of duty."  38 U.S.C.A. § 101 (24)(B) (West 2014); see also Smith, supra, 24 Vet. App. at 48.

 "Injury" is defined as harm resulting from some type of external trauma. "Disease" is defined as harm resulting from some type of internal infection or degenerative process.  VAOPGCPREC 4-2002. 

If a claimant establishes qualifying disease or injury during ACDUTRA or INACDUTRA, the claimant must still show the existence of a present disability and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Analysis

The Veteran asserts that a period of ACDUTRA from February 5, 2005 to February 19, 2005, worsened his right eye condition due to the air pressure he experienced while on a 10-hour flight to Germany for training. 

The Veteran underwent private right eye surgery for retinal detachment on December 15, 2004. He saw his doctor for a follow-up, and was cleared for work.  The doctor noted that the Veteran was healing well, and that there were no right eye issues post-surgery. 

The Veteran's service personnel records (SPRs) show that he was ordered to report for active duty (ADT or ACDUTRA) from February 5, 2005 to February 19, 2005.  See Orders of January 21, 2005.  He, therefore, meets the definition of "Veteran" for the purpose of this claim. 

The STRs show that the Veteran underwent a medical examination on February 2, 2005 before he went on ACDUTRA.  He was cleared for duty, and recommended an eye exam prior to the next physical. 

The Veteran saw a physician on February 8, 2005 for a cold, and did not experience any right eye symptoms at that time.   

The Veteran again saw a doctor on February 9, 2005, according to his STRs.  He was examined by an ophthalmologist and diagnosed with: possible right eye viral conjunctivitis; possible rebound right eye inflammation; dilated right eye pupil; mild right eye cataract; and as post-surgery for right eye retinal detachment.  The Veteran was asked to return if he experiences any further problems with his right eye, and to come in for a follow-up the next week.  The Veteran returned for a follow-up on February 14, 2005, and reported blurred vision in the right eye since the prior visit.  He was noted to be doing better, and asked to follow up with his private ophthalmologist upon return home.
   
In an April 2005 letter, the Veteran's doctor who performed the December 2004 right eye surgery reported that he saw the Veteran for a follow-up on February 28, 2005.  He reported that, during the December 15, 2004 surgery, he removed a vitreous hemorrhage and sealed the retinal tears that were threatening retinal detachment in the right eye.  The physician noted that the Veteran's visual acuity has improved nicely, and the eye has healed well from the surgery.  The doctor also reported that all the retinal tears in the peripheral part of the retina in the right eye appeared stable, and were well-surrounded with laser.   The physician granted the Veteran medical clearance to attend the National Guard Annual Training, and wished to follow-up again with the Veteran during the summer.  

In multiple emails and statements, the Veteran has asserted that his right eye condition was aggravated by his 10-hour flight which he needed to take to report for ACDUTRA.  See April 5, 2005 email, April 6, 2005 email, October 5, 2005, statement. 

Private medical evidence shows that the Veteran underwent another right eye retinal detachment repair with silicone oil placement in June 2005, and another procedure (posterior capsulotermy) in November 2005.  It is significant to note that both procedures took place several months after the Veteran's period of ACDUTRA was over, and none of the providers have tied his right eye issues to his 10-hour flight in any way.  Again, none of the physicians performing the procedures tied the Veteran's eye issues to his 10-hour flight to Germany, or his ACDUTRA, in any way. 

The Veteran underwent a VA examination for his right eye in February 2006.  The Board has deemed this examination inadequate, as it did not contain an etiological opinion.  See January 2015 Board remand. 

The Veteran's private and VA medical record show ongoing treatment for a right eye disorder.  This includes another right eye surgery in October 2009.

The Veteran has also submitted a copy of a medical article on retinal detachment.

In January 2007, the Veteran's eye doctor submitted a letter stating that he performed a retinal detachment repair on the right eye in June 2005 and a YAG posterior capsulotomy in November 2005  The optometrist related that the Veteran's right eye has healed very well from those procedures, there was good oil fill, and the retina was completely attached.  The doctor stated that the Veteran has developed silicone oil emulsification in the right eye with subsequent increase in intraocular pressure.  The doctor also related that since the Veteran's retina has remained attached for over a year, the Veteran should start to increase the dosage of the pressure-lowering drops for his right eye.

As mentioned above, the Veteran was scheduled for an April 2016 VA eye examination to ascertain the etiology of his right eye disability, and to assess whether the 10 hour flight to Germany made his eye disability worse.  The Veteran did not show up for the examination, and did not provide any good cause for not attending.  Nor did he indicate that he wished to reschedule.  It is important for the Veteran to understand that this examination might have provided VA with information relevant to his claim. 

In sum, the evidence of record does not show that the Veteran suffered any injury to his right eye during his period of ACDUTRA, or that his eye disorder was aggravated by his period of ACDUTRA.

There is no medical opinion, either private or VA, connecting the Veteran's eye treatment with his service or his flight to Germany in service. 

The Board has considered the Veteran's statements asserting a nexus between his diagnosed right eye disability and his active service/ACDUTRA.  In this regard, the Board finds that the Veteran is competent to report eye symptoms that are readily observable through his senses, and do not require medical expertise.  See Layno v. Brown, 6 Vet. App. 465   (1994).  However, the Veteran is not competent to provide an opinion regarding the etiology of his right eye disability because he lacks the required medical skill, training, and knowledge.  The Board finds that the determination of the cause of an eye disorder, particularly where the disorder involves an unforeseen pathological process, is beyond the capabilities of a layperson.

In short, there is no competent evidence linking the right eye disability to the Veteran's active service, or indicating that it was aggravated by the Veteran's period of ACDUTRA.  For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a right eye disability, and the claim must be denied.  The benefit-of-the-doubt doctrine is, therefore, not for application. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for a right eye disability, to include lattice degeneration and retinal detachment, status post-surgical repair, is denied.


REMAND

The Board regrets the additional delay, but finds that additional development is necessary before the Veteran's claim for an increased rating is adjudicated.

As the RO pointed out in a May 2014 deferred rating decision, the Veteran initiated an appeal of a July 2008 rating decision that granted service connection for acute labyrinthitis with residual disequilibrium and assigned a noncompensable rating.  He disagreed with the assigned rating.  See Notice of Disagreement (written on a VA Form 9) received in July 2008.  The RO subsequently increased the rating to 30 percent, effective in September 2012.  See May 2014 rating decision.  As no Statement of the Case has been issued in this matter, the Board is obligated to once again remand this issue for proper development, to include issuance of a Statement of the Case. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1. Take appropriate action, including issuance of a Statement of the Case, on the appeal initiated by the Veteran regarding the July 2008 rating decision that granted him service connection for acute labyrinthitis with residual disequilibrium and assigned a noncompensable rating effective January, 3, 2000.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal in this matter if the Veteran wishes to complete an appeal of this determination.  Then, only if the appeal is timely perfected, the issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GAYLE E. STROMMEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


